ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 9, 15, and 20 in the response filed 11/18/2020 is acknowledged.
Claims 1-3, 9, 10, 12-15, 20, 24, 26, 33, and 34 are pending in the application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/18/2020, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Flynn on 2/8/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A drape for covering an interior of a basin and at least a top of a fluid heating device; 
the basin having an upper side defining a cavity for receipt of a fluid to be heated; 
the upper side of the basin having: 

a set of basin sidewalls running from the basin bottom to the top of the fluid heating device; and 
a basin bottom perimeter defined by the set of basin sidewalls intersecting the basin bottom; 
the drape comprising: 
a device layer sized sufficiently to cover the top of the fluid heating device and extend downward around a perimeter of the fluid heating device while a portion of the device layer is in proximity to the basin; 
a basin layer smaller than the device layer and sized sufficiently to cover at least the basin bottom; the basin layer separate from the device layer and positioned below the portion of the device layer so that the basin layer is surrounded by the device layer; 
a perimeter frame trapped between the basin layer and the device layer by a set of bonds between the basin layer and the device layer; wherein the perimeter frame is sized slightly smaller than the basin bottom perimeter; 
the trapped perimeter frame having an open window devoid of frame material, the open window comprising a single uninterrupted open area that is a majority of the basin bottom; 
the trapped perimeter frame serving to substantially center the basin layer on the basin bottom; 
the set of bonds between the basin layer and the device layer arranged to allow egress of air from between the basin layer and device layer so a volume of air between the basin layer and the device layer is reduced when the fluid is placed onto the drape after the drape is positioned to cover the basin and the fluid heating device; 
the trapped perimeter frame serving to maintain a portion of the basin layer within a perimeter of the perimeter frame so that the maintained portion of the basin layer lacks an air gap caused by a wrinkle; and 

Claim 20 (Currently Amended by Examiner): A method of covering a fluid heating device with a cavity defined by a basin with a basin bottom, the method comprising: 
obtaining a drape comprising: 
a device layer sized sufficiently to cover a top of the fluid heating device and extend downward around a perimeter of the fluid heating device while a portion of the device layer is in proximity to the basin; 
a basin layer smaller than the device layer and sized sufficiently to cover at least the basin bottom; the basin layer separate from the device layer and positioned below the portion of the device layer so that the basin layer is surrounded by the device layer; 
a perimeter frame trapped between the basin layer and the device layer by a set of bonds between the basin layer and the device layer; wherein the perimeter frame is sized slightly smaller than a basin bottom perimeter; 
the trapped perimeter frame having an open window devoid of frame material, the open window comprising a single uninterrupted open area that is a majority of the basin bottom; 
the trapped perimeter frame serving to substantially center the basin layer on the basin bottom wherein the basin layer combines with the device layer such that the drape is formed by two layers over the basin bottom  to reduce a risk of drape puncture from surgical instruments dropped into the draped basin; 
the set of bonds between the basin layer and the device layer arranged to allow egress of air from between the basin layer and the device layer so a volume of air between the basin layer and the device layer is reduced when [[the]] liquid is placed onto the drape after the drape is positioned to cover the basin and the fluid heating device; 

positioning the perimeter frame into the basin bottom so that the basin layer covers at least the basin bottom and the device layer covers the top of the fluid heating device and extends downward around the perimeter of the fluid heating device; 
adding a volume of liquid to the basin so that the volume of liquid rests on the drape without making contact with the basin, the volume of liquid reducing the volume of air between the basin layer and the device layer; 
adding heat to the basin bottom of the basin to allow heat to pass through the drape and into the volume of liquid; and 
monitoring at least one temperature of the basin and controlling the heat added to the basin based upon the monitored at least one temperature of the basin to maintain the volume of liquid within a desired range of a selected target temperature.

Reasons for Allowance
Claims 1-3, 9, 10, 12-15, 20, 24, 26, 33, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see reasons for indicating Allowable Subject Matter in Non-Final Rejection mailed 11/12/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786